DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Note
To help the reader, examiner notes in this detailed action claim language is in bold, strikethrough limitations are not explicitly taught and language added to explain a reference mapping are isolated from quotations via square brackets.
Response to Arguments
Applicant's arguments filed 07/05/2022 have been fully considered but they are not persuasive. An explanation is provided below.
As per claims 1 and 22, Applicant states “[p.11] In other words, in paragraph [0079] of Dougan, suspicions in data relate to suspicious amendments on the time stamp(s), which has nothing to do with the probability that an obstruction of the antenna exists in an associated antenna sector around the antenna site of the respective antenna.”
Examiner respectfully disagrees as Dougan is directed to a received satellite data health and security analysis using a satellite heat map to “[0061] diagnose obstruction, interference” and other issues to “[0070] pinpoint the location of the source of interference or spoofing” which corresponds an obstruction of an antenna site. The time stamp validity as mentioned in 0079 is simply one of the numerous applications for the disclosed heat maps. The examiner maintains calculations of heat map changes to confirm suspicions corresponds to a probability as it is a mathematical likelihood calculation which is further detailed in 0068. Furthermore, as previously discussed the sectors are shown in the map as shown in fig 7.
Applicant further states “[p.12] Dougan fails to disclose or teach that for each antenna sector, such a probability value is provided.”
Examiner respectfully disagrees as under Broadest Reasonable Interpretation (BRI), the claims does not state a probability value is provided for each sector, rather “a predetermined number of probability values, p, each indicating a probability that an obstruction of the antenna, A, exists in an associated antenna sector around the antenna site, AS, of the respective antenna.”. As such, the arguments are presented are unpersuasive.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 9-12, 14-20, 22-23, 26-27, 29-30 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougan (US-20180329070) in view of Kaabouchet al. (US-20200225358 hereinafter Kaabouch).


Regarding claim 1, Dougan teaches A method for automatic detection of antenna site conditions, ASC, at an antenna site, AS, of an antenna, A (Dougan 0049 “The GNSS receiver 120 may comprise an antenna system”), the method comprising the steps of (Dougan 0064 “FIG. 9 is a flow diagram of a method for GNSS receiver health and security analysis”):
(a) providing signal source observations, SSO, derived from signals received by the antenna, A, from at least one signal source, SS, (Dougan 0035 “validating and monitoring the performance of one or more Global Navigation Satellite System (GNSS) receivers is provided. The method includes: receiving, by a computer, electronic diagnostic information, said diagnostic information including a plurality of observations at different times of signal strength of one or more satellites”) and 
(b) transforming the signal source observations, SSO, into images (Dougan 0060 “As shown in FIG. 7, the GNSS receiver analysis system 100 may generate images of the heat/flat maps”) (Dougan 0067 “Several potential issues with a GNSS receiver 120 may be detected by analyzing the new heat map.”),
wherein the trained artificial intelligence, AI, model calculates an obstruction vector, V (Dougan 0060 “The heat map 700 may identify signal strength in regions of the sky and may further be used to diagnose obstructions, interference, and other issues, as described below.”), 
comprising a predetermined number of probability values, p, each indicating a probability that an obstruction of the antenna, A, exists in an associated antenna sector around the antenna site, AS, of the respective antenna (Dougan 0078 “This assessment can be supplemented with analysis of the derived data, e.g. whether the derived timing information maintains a constant frequency or whether indications of suspicious changes in the heat map coincide with or precede changes in frequency that could confirm suspicions of an attempt to compromise time quality.” [suspicions in data correspond to a probability and the sectors are shown in the heat map of fig. 7]; 0073 “GNSS receiver analysis system 100, in using time series data of signal strength via heat maps, may generate an upper limit on signal strength based on historical observations in observation database 105 of specific satellites 130 in a region of the sky.”).
Dougan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kaabouch teaches transforming the signal source observations, SSO, into images fed to a trained image-processing artificial intelligence, AI, model which calculates antenna site conditions, ASC, at an antenna site, AS, of the respective antenna, A (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0023 “ machine learning computer architecture to allow for detection of fake geolocation positioning signal(s) or geolocation positioning technology based attack(s) at a device that includes the GPR. The technology might, in some cases, not require any changes to global positioning transmitters (GPTs), such as GPS satellites.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 2, Dougan in view of Kaabouch teach The method according to claim 1.
Kaabouch further teaches wherein the artificial intelligence, AI, model is implemented as a neural network, NN, in particular as a convolutional neural network, CNN (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 3, Dougan in view of Kaabouch teach The method according to claim 1.
Dougan further teaches wherein the signal source, SS, comprises a satellite signal source, SSS, transmitting satellite signals received by the antenna, A, to derive satellite signal source observations, SSSO, of the antenna, A, with respect to the satellite signal source, SSS (Dougan 0049 “GNSS receiver 120 may comprise an antenna system for receiving and digitizing signals from satellites 130a-n and a digital system for processing the received digital signals. In some embodiments, the digital system of GNSS receiver 120 may comprise a processor configured to convert the received signals from satellites 130a-n into position, velocity, and time estimates”).

	Regarding claim 4, Dougan in view of Kaabouch further teach The method according to claim 3.
Dougan further teaches wherein each satellite signal source observation, SSSO, comprises an azimuth angle of the satellite signal source, SSS, in relation to the antenna, A, an elevation angle of the satellite signal source, SSS, in relation to the antenna, A, and a signal strength of the satellite signal received by the antenna, A, from the satellite signal source, SSO (Dougan 0051 “In some embodiments, the diagnostic information may comprise, for example, standard messages, according to, for example, the National Marine Electronics Association (“NMEA”) standards (e.g., NMEA-0183). NMEA format messages may comprise the position, velocity, and time information computed by GNSS receiver 120, as well as position, number of satellites in view, elevation, azimuth, etc.”; 0044 “FIG. 7 depicts a flat map showing satellite tracks and a heat map of satellite signal strength” [fig 7 also depicts the azimuth and elevation relating to the satellite]).
	
	Regarding claim 9, Dougan in view of Kaabouch teach The method according to claim 8.
	Dougan further teaches wherein the obstruction vectors, V, calculated for the antenna site, AS, of the respective antenna, A, are timestamped and stored in an obstruction vector database, VDB (Dougan 0074 “For example, if the time series of heat map indicates that observed signal strength is exceeded, the GNSS receiver analysis system 100 may determine that the signal is not being generated by the satellite 130 itself, but by an attempt to jam/spoof the satellite signal.”; 0058 “The flat map and heat map is generated based on a plurality of GNSS receiver messages, or diagnostic information, stored in observation database 105.” [The heat map, see fig 7, stores a plurality of coordinate pairs with associated intensities and thus correspond to a vector and moreover an obstruction vector because jam/spoofing correspond to an obstruction.]).

	Regarding claim 10, Dougan in view of Kaabouch teach The method according to claim 9.
	 Dougan further teaches wherein the calculated obstruction vectors (Dougan 0060 “The heat map 700 may identify signal strength in regions of the sky and may further be used to diagnose obstructions, interference, and other issues, as described below.”), V, of an antenna, A, are processed to detect changes in the obstruction vectors, V, reflecting changes of the antenna site conditions, ASC, at the antenna site, AS, of the respective antenna, A (Dougan 0078 “This assessment can be supplemented with analysis of the derived data, e.g. whether the derived timing information maintains a constant frequency or whether indications of suspicious changes in the heat map coincide with or precede changes in frequency that could confirm suspicions of an attempt to compromise time quality.”; 0072 “time series of flat maps indicates a sudden increase or decrease in region signal strength (e.g., caused by deliberating interference or changes in visibility); there are new or removed blocked regions in the time series flat heat map; and areas of signal strength change by a uniform amount in the time series flat heat map.” [see fig 8]).

	Regarding claim 11, Dougan in view of Kaabouch teach The method according to claim 8.
	Dougan in view of Kaabouch further teach wherein a registered sequence of obstruction vectors, V, calculated for an antenna, A (Dougan 0074 “For example, if the time series of heat map indicates that observed signal strength is exceeded, the GNSS receiver analysis system 100 may determine that the signal is not being generated by the satellite 130 itself, but by an attempt to jam/spoof the satellite signal.”; 0058 “The flat map and heat map is generated based on a plurality of GNSS receiver messages, or diagnostic information, stored in observation database 105.” [The heat map, see fig 7, stores a plurality of coordinate pairs with associated intensities and thus correspond to a vector and moreover an obstruction vector because jam/spoofing correspond to an obstruction.]), are 
fed to a further artificial intelligence, AI, model implemented as a neural network, NN, in particular a recurrent neural network, RNN, to detect changes of the antenna site conditions, ASC, at the antenna site, AS, of the respective antenna, A (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0042 “In some example embodiments, the neural network 204 (e.g., deep learning, deep convolutional, or recurrent neural network) comprises a series of neurons 208”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.


	Regarding claim 12, Dougan in view of Kaabouch teach The method according to claim 11.
	 Dougan further teaches wherein an alert is automatically generated if changes in the antenna site conditions, ASC, at the antenna site, AS, of the respective antenna, A, are detected (Dougan 0071 “If a problem is detected in step 905, then the GNSS receiver analysis system 100 may generate an alert 906”).
	Regarding claim 14, Dougan in view of Kaabouch teach The method according to claim 2.
	 Dougan further teaches wherein an expected satellite signal source trajectory, SSST, is calculated for each satellite signal source, SSS, observed at the antenna site, AS, of the antenna, A (Dougan 0050 “GNSS receiver 120 may store, in the data storage unit, observation data that includes the identity of the satellite 130a, the strength of the signal received from the satellite 130a, and the time, position, and velocity estimates.”).

	Regarding claim 15, Dougan in view of Kaabouch teach The method according to claim 14.
	 Dougan further teaches wherein the satellite signal source trajectory, SSST, is calculated from a starting configuration comprising a start time, a satellite identifier identifying the respective satellite signal source, SSS, and a geolocation of the observed antenna site, AS, of the respective antenna, A (Dougan 0050 “GNSS receiver 120 may store, in the data storage unit, observation data that includes the identity of the satellite 130a, the strength of the signal received from the satellite 130a, and the time, position, and velocity estimates.” [observation data including the identity of a satellite, signal, time, position, velocity data correspond to a trajectory]; 0063 “In some embodiments, the GNSS receiver analysis system 100 may associate the position information from observation database 105 with a geophysical mapping database (e.g., Google Maps®, Google Earth®). For example, FIG. 8 depicts a geophysical map 820 with an indication of the location of the GNSS receiver”).

	Regarding claim 16, Dougan in view of Kaabouch teach The method according to claim 15.
	Dougan further teaches wherein the calculated expected satellite signal source trajectory, SSST, comprises a set of expected satellite positions at different time steps relative to an observer antenna site, AS, of the antenna, A (Dougan 0050 “GNSS receiver 120 may store, in the data storage unit, observation data that includes the identity of the satellite 130a, the strength of the signal received from the satellite 130a, and the time, position, and velocity estimates.”), including 
an azimuth angle and an elevation angle relative to the observer antenna site at each time step (Dougan 0051 “In some embodiments, the diagnostic information may comprise, for example, standard messages, according to, for example, the National Marine Electronics Association (“NMEA”) standards (e.g., NMEA-0183). NMEA format messages may comprise the position, velocity, and time information computed by GNSS receiver 120, as well as position, number of satellites in view, elevation, azimuth, etc.”).

	Regarding claim 17, Dougan in view of Kaabouch teach The method according to claim 16.
	Kaabouch further teaches wherein the calculated set of expected satellite positions with associated time steps are supplied to a recurrent neural network, RNN, as training data used to train the recurrent neural network, RNN (Kaabouch 0042 “In some example embodiments, the neural network 204 (e.g., deep learning, deep convolutional, or recurrent neural network) comprises a series of neurons 208”; 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”), to 
recognize a satellite signal source trajectory, SSST, described by the training data, wherein the trained recurrent neural network, RNN, is stored in a memory (Kaabouch 0023 “The technology may be hard-wired into processing circuitry or may be implemented using software stored in memory”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 18, Dougan in view of Kaabouch teach The method according to claim 17.
	 Dougan in view of Kaabouch further teach wherein satellite signal source observations, SSSO, of the antenna, A, are fed to the trained recurrent neural network, RNN, to verify whether the satellite signal source observations, SSSO, do match with an expected satellite signal source trajectory, SSST (Dougan 0050 “GNSS receiver 120 may store, in the data storage unit, observation data that includes the identity of the satellite 130a, the strength of the signal received from the satellite 130a, and the time, position, and velocity estimates.”), 
modelled by the trained recurrent neural network, RNN (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0042 “In some example embodiments, the neural network 204 (e.g., deep learning, deep convolutional, or recurrent neural network) comprises a series of neurons 208”; 0029 “The machine-learning algorithms utilize the training data 112 to find correlations among identified features 102 that affect the outcome.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 19, Dougan in view of Kaabouch teach The method according to claim 18.
	Dougan further teaches wherein if the satellite signal source observations, SSSO, do not match the expected satellite signal source trajectory, SSST, an alarm is triggered indicating a possible spoofing of the satellite signal source, SSS, location (Dougan 0071 “If a problem is detected in step 905, then the GNSS receiver analysis system 100 may generate an alert 906”; 0075 “spoofing process may produce an anomaly in the time series of flat maps showing contiguous regions of suddenly increased signal strength due to the transmission from the spoofing device. Thus, the GNSS receiver analysis system 100 may detect this anomaly and generate an appropriate alert.”).

	Regarding claim 20, Dougan in view of Kaabouch teach The method according to claim 2.
	Dougan in view of Kaabouch further teach wherein a training set of obstruction vectors, V, labeled as normal or jammed (Dougan 0074 “For example, if the time series of heat map indicates that observed signal strength is exceeded, the GNSS receiver analysis system 100 may determine that the signal is not being generated by the satellite 130 itself, but by an attempt to jam/spoof the satellite signal.”; 0058 “The flat map and heat map is generated based on a plurality of GNSS receiver messages, or diagnostic information, stored in observation database 105.” [The heat map, see fig 7, stores a plurality of coordinate pairs with associated intensities and thus correspond to a vector and moreover an obstruction vector because jam/spoofing correspond to an obstruction.]) are supplied to an 
artificial intelligence, AI, model implemented as a deep neural network with hidden layers as training data used to train said artificial intelligence (Kaabouch 0022 “The neural network determines whether the incoming geolocation positioning signal is a legitimate geolocation positioning signal or a fake geolocation positioning signal. The neural network comprises at least an input layer, one or more hidden layers”), AI, model to recognize a normal reception versus a jammed reception, wherein the trained artificial intelligence, AI, model is stored as a jamming model in a memory (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0042 “In some example embodiments, the neural network 204 (e.g., deep learning, deep convolutional, or recurrent neural network) comprises a series of neurons 208”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 22, Dougan teaches An antenna site condition, ASC, detection apparatus for automatic detection of antenna site conditions, ASC, at an antenna site (Dougan 0064 “FIG. 9 is a flow diagram of a method for GNSS receiver health and security analysis”), AS, of 
at least one antenna, A (Dougan 0049 “The GNSS receiver 120 may comprise an antenna system”), said apparatus comprising a processor adapted to process signal source observations, SSO (Dougan 0049 “GNSS receiver 120 may comprise a processor ”), derived from 
a signal received by the antenna, A, from a signal source, SS (Dougan 0035 “validating and monitoring the performance of one or more Global Navigation Satellite System (GNSS) receivers is provided. The method includes: receiving, by a computer, electronic diagnostic information, said diagnostic information including a plurality of observations at different times of signal strength of one or more satellites”), to 
transform the signal source observations, SSO, into images fed (Dougan 0060 “As shown in FIG. 7, the GNSS receiver analysis system 100 may generate images of the heat/flat maps”) (Dougan 0067 “Several potential issues with a GNSS receiver 120 may be detected by analyzing the new heat map.”)
wherein the trained artificial intelligence, Al, model is adapted to calculate an obstruction vector, V (Dougan 0061 “The heat map 700 may identify signal strength in regions of the sky and may further be used to diagnose obstructions, interference, and other issues, as described below.”), 
comprising a predetermined number of probability values, p, each indicating a probability that an obstruction of the antenna, A, exists at an associated antenna sector around the antenna site, AS, of the respective antenna, A, (Dougan 0078 “This assessment can be supplemented with analysis of the derived data, e.g. whether the derived timing information maintains a constant frequency or whether indications of suspicious changes in the heat map coincide with or precede changes in frequency that could confirm suspicions of an attempt to compromise time quality.” [suspicions in data correspond to a probability and the sectors are shown in the heat map of fig. 7]; 0073 “GNSS receiver analysis system 100, in using time series data of signal strength via heat maps, may generate an upper limit on signal strength based on historical observations in observation database 105 of specific satellites 130 in a region of the sky.”).
Dougan does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Kaabouch teaches to transform the signal source observations, SSO, into images fed to a trained image-processing artificial intelligence, AI, model which calculates antenna site conditions, ASC, at the antenna site, AS, of the respective antenna, A (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0023 “ machine learning computer architecture to allow for detection of fake geolocation positioning signal(s) or geolocation positioning technology based attack(s) at a device that includes the GPR. The technology might, in some cases, not require any changes to global positioning transmitters (GPTs), such as GPS satellites.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 23, Dougan in view of Kaabouch teach The apparatus according to claim 22.
Dougan further teaches wherein the signal source observations, SSO, comprise satellite signal source observations, SSSO, including an azimuth angle of the satellite signal source, SSS, in relation to the antenna, A, an elevation angle of the satellite signal source, SSS, in relation to the antenna, A, and a signal strength of the satellite signal received by the antenna, A, from the satellite signal source, SSS  (Dougan 0051 “In some embodiments, the diagnostic information may comprise, for example, standard messages, according to, for example, the National Marine Electronics Association (“NMEA”) standards (e.g., NMEA-0183). NMEA format messages may comprise the position, velocity, and time information computed by GNSS receiver 120, as well as position, number of satellites in view, elevation, azimuth, etc.”; 0044 “FIG. 7 depicts a flat map showing satellite tracks and a heat map of satellite signal strength” [fig 7 also depicts the azimuth and elevation relating to the satellite]).

	Regarding claim 26, Dougan in view of Kaabouch teach The apparatus according to claim 22.
	Dougan in view of Kaabouch further teach wherein the calculated obstruction vectors, V, for the antenna site, AS, of the respective antenna, A (Dougan 0060 “The heat map 700 may identify signal strength in regions of the sky and may further be used to diagnose obstructions, interference, and other issues, as described below.”), are timestamped and stored in an obstruction vector database, V-DB (Dougan 0032 “In another aspect, a computer-implemented method for improving the reliability of a computer that performs time sensitive or time stamped data processing is provided.”; 0031 “computer system to perform the steps of: associate the points in the visible sky of the flat heat map with a geophysical mapping database and, display the visualization of the flat heat map overlaid on a geophysical mapping database on the display device.”).

	Regarding claim 27, Dougan in view of Kaabouch teach The apparatus according to claim 22.
	 Dougan in view of Kaabouch further teach wherein the calculated obstruction vectors, V, of an antenna, A, are processed by the processor to detect changes in the obstruction vectors, V (Dougan 0078 “This assessment can be supplemented with analysis of the derived data, e.g. whether the derived timing information maintains a constant frequency or whether indications of suspicious changes in the heat map coincide with or precede changes in frequency that could confirm suspicions of an attempt to compromise time quality.”; 0072 “time series of flat maps indicates a sudden increase or decrease in region signal strength (e.g., caused by deliberating interference or changes in visibility); there are new or removed blocked regions in the time series flat heat map; and areas of signal strength change by a uniform amount in the time series flat heat map.” [see fig 8]), 
reflecting changes of the antenna site conditions, ASC, at the antenna site, AS, of the respective antenna, A, wherein a registered sequence of obstruction vectors, V, calculated for an antenna, A (Dougan 0067 “a problem may be detected if one or more of the following conditions are present: the clear signal areas in the heat map are too small; there are significant occlusions in the heat map; there are suspiciously strong signals coming from areas where satellite signals would be unlikely or impossible (e.g., the geophysical map database may indicate a structure that would block signal); and there are areas of signal strength in the heat map that are too uniform, which may indicate a synthetic or terrestrial signal. The above conditions are meant to be illustrative, and are not exhaustive.”), are 
fed into a further artificial intelligence, AI, model implemented as a neural network, NN, in particular a recurrent neural network, RNN, to detect changes of the antenna site conditions, ASC, at the antenna site, AS, of the respective antenna, A (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0042 “In some example embodiments, the neural network 204 (e.g., deep learning, deep convolutional, or recurrent neural network) comprises a series of neurons 208”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 29, Dougan in view of Kaabouch teach The apparatus according to claim 22.
	Dougan further teaches wherein the apparatus is adapted to automatically generate an alert if changes in the antenna site conditions, ASC, at the antenna site, AS, of the respective antenna, A, are detected (Dougan 0071 “If a problem is detected in step 905, then the GNSS receiver analysis system 100 may generate an alert 906”; 0075 “spoofing process may produce an anomaly in the time series of flat maps showing contiguous regions of suddenly increased signal strength due to the transmission from the spoofing device. Thus, the GNSS receiver analysis system 100 may detect this anomaly and generate an appropriate alert.”).

	Regarding claim 30, Dougan in view of Kaabouch teach The apparatus according to claim 23.
	Dougan in view of Kaabouch further teach wherein the satellite signal source observations, SSSO, are supplied to a trained recurrent neural network, RNN, of said apparatus to verify whether the satellite signal source observations, SSSO (Dougan 0050 “GNSS receiver 120 may store, in the data storage unit, observation data that includes the identity of the satellite 130a, the strength of the signal received from the satellite 130a, and the time, position, and velocity estimates.”), 
match with an expected satellite signal source trajectory, SSST (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0042 “In some example embodiments, the neural network 204 (e.g., deep learning, deep convolutional, or recurrent neural network) comprises a series of neurons 208”; 0029 “The machine-learning algorithms utilize the training data 112 to find correlations among identified features 102 that affect the outcome.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan to include the spoofing and meaconing detection system and method of Kaabouch.  One would have been motivated to do so in order to detect GNSS attacks with high accuracy at a low cost (Kaabouch 0023, 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Kaabouch merely teaches that it is well-known to incorporate the particular use of artificial intelligence.  Since both Dougan and Kaabouch disclose similar GNSS security analysis systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 5, 13, 21, 24, 28, 31 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougan (US-20180329070) in view of Kaabouchet al. (US-20200225358 hereinafter Kaabouch) and in further view of Sharma et al (US PAT 10664722 hereinafter Sharma).

	Regarding claim 5, Dougan in view of Kaabouch further teach The method according to claim 4.
Dougan in view of Kaabouch further teach wherein the satellite signal source observations, SSSO, are transformed into a two-dimensional, 2D, (Dougan fig 7 [shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification]) 
fed to the trained image-processing artificial intelligence, AI, model (Kaabouch 0042 “architectural element used in data processing and artificial intelligence, particularly machine learning, which includes memory that may determine when to “remember” and when to “forget” values held in that memory based on the weights of inputs provided to the given neuron 208.”)
wherein the pixels of said (Dougan 0044 “FIG. 7 depicts a flat map showing satellite tracks and a heat map of satellite signal strength” [fig 7 also depicts the azimuth and elevation relating to the satellite])).
Dougan in view of Kaabouch does not explicitly teach the images are greyscale. However, in a related field of endeavor, Sharma teaches feeding greyscale images into a neural network (Sharma 8:36-44 “By color-distorting training images in such fashions, a network can learn to essentially ignore certain color offsets, and certain color shifts, thereby yielding a network that is highly robust against color changes, e.g., due to different illumination, ink variations, etc. (Naturally, a simplified version of the foregoing can be employed for use with training a network with greyscale images—randomly modifying pixel values in a training image by a randomly-chosen weighting factor and/or offset value.)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch to include the image processing arrangements of Sharma.  One would have been motivated to do so in order to provide accurate image recognition capabilities through color distortion (Sharma 2:20-25; 8:35-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sharma merely teaches that it is well-known to incorporate the particular use of color distortion in artificial intelligence systems.  Since both Dougan in view of Kaabouch and Sharma disclose similar use of neural networks and use of heat map, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 13, Dougan in view of Kaabouch teach The method according to claim 1.
	Dougan further teaches wherein the image-processing artificial intelligence, AI, model is trained on the basis of a plurality of two-dimensional, 2D, (Dougan 0044 “FIG. 7 depicts a flat map showing satellite tracks and a heat map of satellite signal strength” [fig 7 also depicts the azimuth and elevation relating to the satellite that is divided in sectors demonstrated by the black boundaries dividing the heat map in multiple sectors]).
While Dougan in fig 7 shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification, Dougan in view of Kaabouch does not explicitly teach the images are greyscale. However, in a related field of endeavor, Sharma teaches feeding greyscale images into a neural network (Sharma 8:36-44 “By color-distorting training images in such fashions, a network can learn to essentially ignore certain color offsets, and certain color shifts, thereby yielding a network that is highly robust against color changes, e.g., due to different illumination, ink variations, etc. (Naturally, a simplified version of the foregoing can be employed for use with training a network with greyscale images—randomly modifying pixel values in a training image by a randomly-chosen weighting factor and/or offset value.)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch to include the image processing arrangements of Sharma.  One would have been motivated to do so in order to provide accurate image recognition capabilities through color distortion (Sharma 2:20-25; 8:35-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sharma merely teaches that it is well-known to incorporate the particular use of color distortion in artificial intelligence systems.  Since both Dougan in view of Kaabouch and Sharma disclose similar use of neural networks and use of heat map, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 21, Dougan in view of Kaabouch teach The method according to claim 20.
	Dougan in view of Kaabouch further teaches wherein satellite signal source observations, SSSO, are transformed into a two-dimensional, 2D, (Dougan fig 7 [shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification]) 
 fed to a trained convolutional neural network, CNN (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”), to 
calculate an obstruction vector, V (Dougan 0060 “The heat map 700 may identify signal strength in regions of the sky and may further be used to diagnose obstructions, interference, and other issues, as described below.”), 
supplied to the trained artificial intelligence, AI, jamming model calculating as an output whether the signal reception is normal or jammed (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0023 “ machine learning computer architecture to allow for detection of fake geolocation positioning signal(s) or geolocation positioning technology based attack(s) at a device that includes the GPR. The technology might, in some cases, not require any changes to global positioning transmitters (GPTs), such as GPS satellites.”).
While Dougan in fig 7 shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification, Dougan in view of Kaabouch does not explicitly teach the images are greyscale. However, in a related field of endeavor, Sharma teaches feeding greyscale images into a neural network (Sharma 8:36-44 “By color-distorting training images in such fashions, a network can learn to essentially ignore certain color offsets, and certain color shifts, thereby yielding a network that is highly robust against color changes, e.g., due to different illumination, ink variations, etc. (Naturally, a simplified version of the foregoing can be employed for use with training a network with greyscale images—randomly modifying pixel values in a training image by a randomly-chosen weighting factor and/or offset value.)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch to include the image processing arrangements of Sharma.  One would have been motivated to do so in order to provide accurate image recognition capabilities through color distortion (Sharma 2:20-25; 8:35-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sharma merely teaches that it is well-known to incorporate the particular use of color distortion in artificial intelligence systems.  Since both Dougan in view of Kaabouch and Sharma disclose similar use of neural networks and use of heat map, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 24, Dougan in view of Kaabouch teach The apparatus according to claim 23.
	Dougan in view of Kaabouch further teaches wherein the processor is adapted to transform the satellite signal source observations, SSSO, into a two-dimensional, 2D, (Dougan fig 7 [shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification])
fed to the trained image-processing artificial intelligence, AI, model (Kaabouch 0042 “architectural element used in data processing and artificial intelligence, particularly machine learning, which includes memory that may determine when to “remember” and when to “forget” values held in that memory based on the weights of inputs provided to the given neuron 208.”), 
wherein the pixels of said greyscale image have pixel intensity values based on the signal strength of the received satellite signals (Dougan 0044 “FIG. 7 depicts a flat map showing satellite tracks and a heat map of satellite signal strength” [fig 7 also depicts the azimuth and elevation relating to the satellite])).
While Dougan in fig 7 shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification, Dougan in view of Kaabouch does not explicitly teach the images are greyscale. However, in a related field of endeavor, Sharma teaches feeding greyscale images into a neural network (Sharma 8:36-44 “By color-distorting training images in such fashions, a network can learn to essentially ignore certain color offsets, and certain color shifts, thereby yielding a network that is highly robust against color changes, e.g., due to different illumination, ink variations, etc. (Naturally, a simplified version of the foregoing can be employed for use with training a network with greyscale images—randomly modifying pixel values in a training image by a randomly-chosen weighting factor and/or offset value.)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch to include the image processing arrangements of Sharma.  One would have been motivated to do so in order to provide accurate image recognition capabilities through color distortion (Sharma 2:20-25; 8:35-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sharma merely teaches that it is well-known to incorporate the particular use of color distortion in artificial intelligence systems.  Since both Dougan in view of Kaabouch and Sharma disclose similar use of neural networks and use of heat map, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

	Regarding claim 28, Dougan in view of Kaabouch teach The apparatus according to claim 22.
	 Dougan further teaches wherein the image-processing artificial intelligence, AI, model implemented in particular by a convolutional neural network, CNN, is trained on the basis of a plurality of two-dimensional, 2D, (Dougan 0044 “FIG. 7 depicts a flat map showing satellite tracks and a heat map of satellite signal strength” [fig 7 also depicts the azimuth and elevation relating to the satellite in greyscale that is divided in sectors demonstrated by the black boundaries dividing the heat map in multiple sectors]).
Dougan in view of Kaabouch does not explicitly teach the images are greyscale. However, in a related field of endeavor, Sharma teaches feeding greyscale images into a neural network (Sharma 8:36-44 “By color-distorting training images in such fashions, a network can learn to essentially ignore certain color offsets, and certain color shifts, thereby yielding a network that is highly robust against color changes, e.g., due to different illumination, ink variations, etc. (Naturally, a simplified version of the foregoing can be employed for use with training a network with greyscale images—randomly modifying pixel values in a training image by a randomly-chosen weighting factor and/or offset value.)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch to include the image processing arrangements of Sharma.  One would have been motivated to do so in order to provide accurate image recognition capabilities through color distortion (Sharma 2:20-25; 8:35-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sharma merely teaches that it is well-known to incorporate the particular use of color distortion in artificial intelligence systems.  Since both Dougan in view of Kaabouch and Sharma disclose similar use of neural networks and use of heat map, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	
	Regarding claim 31, Dougan in view of Kaabouch teach The apparatus according to claim 23.
	 Dougan in view of Kaabouch further teach wherein the satellite signal source observations, SSSO, are transformed into a two-dimensional, 2D, (Dougan fig 7 [shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification]) 
fed to a trained convolutional neural network, CNN (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”), of said apparatus to 
calculate an obstruction vector, V (Dougan 0060 “The heat map 700 may identify signal strength in regions of the sky and may further be used to diagnose obstructions, interference, and other issues, as described below.”), 
supplied to a trained artificial intelligence, AI, jamming model calculating as an output whether the signal reception is normal or jammed (Kaabouch 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0023 “ machine learning computer architecture to allow for detection of fake geolocation positioning signal(s) or geolocation positioning technology based attack(s) at a device that includes the GPR. The technology might, in some cases, not require any changes to global positioning transmitters (GPTs), such as GPS satellites.”).
Dougan in view of Kaabouch does not explicitly teach the images are greyscale. However, in a related field of endeavor, Sharma teaches feeding greyscale images into a neural network (Sharma 8:36-44 “By color-distorting training images in such fashions, a network can learn to essentially ignore certain color offsets, and certain color shifts, thereby yielding a network that is highly robust against color changes, e.g., due to different illumination, ink variations, etc. (Naturally, a simplified version of the foregoing can be employed for use with training a network with greyscale images—randomly modifying pixel values in a training image by a randomly-chosen weighting factor and/or offset value.)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch to include the image processing arrangements of Sharma.  One would have been motivated to do so in order to provide accurate image recognition capabilities through color distortion (Sharma 2:20-25; 8:35-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sharma merely teaches that it is well-known to incorporate the particular use of color distortion in artificial intelligence systems.  Since both Dougan in view of Kaabouch and Sharma disclose similar use of neural networks and use of heat map, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 6, 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougan (US-20180329070) in view of Kaabouchet al. (US-20200225358 hereinafter Kaabouch) in view of Sharma et al (US PAT 10664722 hereinafter Sharma) and in further view of Hisama (JP-H06314060).

	Regarding claim 6, Dougan in view of Kaabouch and in further view of Sharma teach The method according to claim 5.
	 Dougan further teaches wherein the azimuth angle of the satellite signal source, SSS, in relation to the antenna, A, and the elevation angle of the satellite signal source, SSS, in relation to the antenna, A, (Dougan fig 7 [shows a 2D image of a satellite observation with Azimuth and Elevation]).
	Dougan in view of Kaabouch and in further view of Sharma does not explicitly teach the strikethrough limitations. However, in a related field of endeavor, Hisama teaches azimuth angle of the satellite signal source, SSS, in relation to the antenna, A, and the elevation angle of the satellite signal source, SSS, in relation to the antenna, A, form three-dimensional, 3D, horizontal coordinates of the satellite signal source, SSS, which are transformed into corresponding two-dimensional, 2D, Cartesian coordinates of the satellite signal source (Hisama 0011 “The position of the satellite specified by the azimuth and elevation in the orbit of the three-dimensional celestial sphere is transformed into the position on the celestial sphere that is stereoscopically displayed in the two-dimensional Cartesian coordinate system, and is drawn. The display 15 is drawn by the computing unit 12. The satellite position is displayed together with the stereoscopic celestial sphere.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch and the image processing arrangements of Sharma to include the navigation device system and method of Hisama.  One would have been motivated to do so in order to accurately capture satellite data (Hisama 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hisama merely teaches that it is well-known to incorporate the particular three-dimensional satellite data.  Since both Dougan in view of Kaabouch and Hisama disclose similar GNSS navigational device processing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
	Regarding claim 25, Dougan in view of Kaabouch teach The apparatus according to claim 20.
	 Dougan further teaches wherein the processor is adapted to transform the azimuth angle of the satellite signal source, SSS, relative to the antenna, A, and the elevation angle of the satellite signal source, SSS, relative to the antenna, A, (Dougan fig 7 [shows a 2D image of a satellite observation with Azimuth and Elevation]), and to 
transform the two-dimensional, 2D, Cartesian coordinates into a two-dimensional array of image pixels having pixel intensity values computed from the signal strength of the received satellite signal source, SSS, at the respective coordinates and normalized to provide the two-dimensional, 2D, (fig 7 [corresponds to a two-dimensional array of image pixels with an intensity map corresponding to signal strength]) 
fed to the trained image-processing artificial intelligence, AI, model (Kaabouch 0042 “architectural element used in data processing and artificial intelligence, particularly machine learning, which includes memory that may determine when to “remember” and when to “forget” values held in that memory based on the weights of inputs provided to the given neuron 208.”; 0012 “FIG. 8 is a data flow diagram of training, validation, and testing of a neural network for geolocation spoofing/meaconing detection”; 0023 “ machine learning computer architecture to allow for detection of fake geolocation positioning signal(s) or geolocation positioning technology based attack(s) at a device that includes the GPR. The technology might, in some cases, not require any changes to global positioning transmitters (GPTs), such as GPS satellites.”).
While Dougan in fig 7 shows a greyscale 2D image of a satellite observation although not explicitly recited in the specification, Dougan in view of Kaabouch does not explicitly teach the images are greyscale. However, in a related field of endeavor, Sharma teaches feeding greyscale images into a neural network (Sharma 8:36-44 “By color-distorting training images in such fashions, a network can learn to essentially ignore certain color offsets, and certain color shifts, thereby yielding a network that is highly robust against color changes, e.g., due to different illumination, ink variations, etc. (Naturally, a simplified version of the foregoing can be employed for use with training a network with greyscale images—randomly modifying pixel values in a training image by a randomly-chosen weighting factor and/or offset value.)”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch to include the image processing arrangements of Sharma.  One would have been motivated to do so in order to provide accurate image recognition capabilities through color distortion (Sharma 2:20-25; 8:35-45).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Sharma merely teaches that it is well-known to incorporate the particular use of color distortion in artificial intelligence systems.  Since both Dougan in view of Kaabouch and Sharma disclose similar use of neural networks and use of heat map, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Dougan in view of Kaabouch does not explicitly teach the remaining strikethrough limitations. However, in a related field of endeavor, Hisama teaches azimuth angle of the satellite signal source, SSS, relative to the antenna, A, and the elevation angle of the satellite signal source, SSS, relative to the antenna, A, forming three-dimensional, 3D, horizontal coordinates of the satellite signal source, SSS, into corresponding two-dimensional, 2D, Cartesian coordinates of the satellite signal source, SSS (Hisama 0011 “The position of the satellite specified by the azimuth and elevation in the orbit of the three-dimensional celestial sphere is transformed into the position on the celestial sphere that is stereoscopically displayed in the two-dimensional Cartesian coordinate system, and is drawn. The display 15 is drawn by the computing unit 12. The satellite position is displayed together with the stereoscopic celestial sphere.”).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch and the image processing arrangements of Sharma to include the navigation device system and method of Hisama.  One would have been motivated to do so in order to accurately capture satellite data (Hisama 0025).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Hisama merely teaches that it is well-known to incorporate the particular three-dimensional satellite data.  Since both Dougan in view of Kaabouch and Hisama disclose similar GNSS navigational device processing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dougan (US-20180329070) in view of Kaabouchet al. (US-20200225358 hereinafter Kaabouch) in view of Sharma et al (US PAT 10664722 hereinafter Sharma) in view of Hisama (JP-H06314060) and in further view of Agee (US-20170350985).

	Regarding claim 7, Dougan in view of Kaabouch in view of Sharma and in further view of Hisama further teach The method according to claim 6.
	Dougan in view of Kaabouch wherein the two-dimensional, 2D, Cartesian coordinates are transformed into a two-dimensional array of image pixels having pixel intensity values computed from the signal strength of the signal received from the satellite signal source, SSS, at the respective coordinates and (Sharma claim 5) image (Dougan 0044 “FIG. 7 depicts a flat map showing satellite tracks and a heat map of satellite signal strength” [fig 7 also depicts the azimuth and elevation relating to the satellite])
fed to the trained image-processing artificial intelligence, AI, model (Kaabouch 0042 “architectural element used in data processing and artificial intelligence, particularly machine learning, which includes memory that may determine when to “remember” and when to “forget” values held in that memory based on the weights of inputs provided to the given neuron 208. ”).
Dougan in view of Kaabouch in view of Sharma and in further view of Hisama does not explicitly teach normalizing the coordinate data. However, in a related field of endeavor, Agee teaches a method for determining geo-observables and detecting malicious GNSS signals from spoofers and jammers (Abstract) and further normalizes GNSS data (Agee 0219 “estimate symbol-normalized FOA vectors comprising the fine fractional FOA and symbol-normalized DFOA for each detected GNSS signal”; 0060 “FIG. 10 through FIG. 12 summarize key TOA, FOA, RIP (FIG. 10), LOB (FIG. 11), and local DOA (FIG. 12) parameters obtained for the reception scenario shown in FIG. 9,”; fig 9).
Furthermore, it would have been obvious to one of ordinary skill in the art, at the time of filing of the instant application, to modify GNSS security analysis system and method of Dougan and the spoofing and meaconing detection system and method of Kaabouch and the image processing arrangements of Sharma and the navigation device system and method of Hisama to include the GNSS PNT system and method of Agee.  One would have been motivated to do so in order to reduce computational complexity through data whitening (Agee 0213).  Further still, the Supreme Court in KSR International Co. v. Teleflex Inc. (KSR), 550 U.S. 398, 82 USPQ2d 1385 (2007) provides that combining prior art elements according to known methods to yield predictable results may render a claimed invention obvious over such combination.  Here, Agee merely teaches that it is well-known to incorporate the particular use of normalizing data.  Since both Dougan in view of Kaabouch in view of Hisama and Agee disclose similar GNSS data processing systems, one of ordinary skill in the art would recognize that the combination of elements here has previously been executed according to known methods, thereby evidencing that such combination would yield predictable results.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
The prior art made of record and not relied upon is considered pertinent to application’s disclosure:
Fitzpatrick et al. (US-7860344) discloses “Improved apparatus and methodology for image processing and object tracking that, inter alia, reduces noise. In one embodiment, the methodology is applied to moving targets such as missiles in flight, and comprises processing sequences of images that have been corrupted by one or more noise sources (e.g., sensor noise, medium noise, and/or target reflection noise). In this embodiment, a multi-dimensional image is acquired for a first time step t; the acquired image is normalized and sampled, and then segmented into target and background pixel sets. Intensity statistics of the pixel sets are determined, and a prior probability image from a previous time step smoothed. The smoothed prior image is then shifted to produce an updated prior image, and a posterior probability image calculated using the updated prior probability. Finally, the position of the target is extracted using the posterior probability image. A tracking system and controller utilizing this methodology are also disclosed. (See abstract)”
Astrom et al. (US PAT 6070051) discloses “A method and apparatus predicts a ground-to-satellite terminal's (16) percentage of successful communication linkage time to at least one satellite of a communication system in response to a terminal blockage profile (410), as created from the location of an antenna of the terminal, and a satellite blockage profile (412). The prediction may also be based upon a weather model data base (358) corresponding to the area where the terminal is located. (See abstract)”


Any inquiry concerning this communication or earlier communications from the examiner should be directed to ISMAAEEL A. SIDDIQUEE whose telephone number is (571) 272-3896.  The examiner can normally be reached on Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Erin Heard can be reached on (571) 272-3236.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ISMAAEEL A. SIDDIQUEE/               Examiner, Art Unit 3648                                                                                                                                                                                         
/TIMOTHY A BRAINARD/Primary Examiner, Art Unit 3648